DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I in the reply filed on 17 May 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-4 and 63-71 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Regarding claim 1, the term "optionally" renders the claim indefinite because it is unclear whether the limitations following the term are part of the claimed invention. The claims will be examined as though the optional limitation is not part of the claimed structure.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 63, 64, 66, 68 and 69 are rejected under 35 U.S.C. 103 as being unpatentable over Reid 7,374,063. As to claim 1, Reid discloses a vacuum-insulated article 10 comprising a first wall 12 having a first thermal conductivity, a second wall 14 having a second thermal conductivity wherein a first sealed insulating space 16, 46 is formed between the first wall and the second wall, the insulating space defining therein a region of reduced pressure (col. 2, line 63); see Fig. 3. Reid also discloses what may be considered to be bridge materials. For example, the brazing used to join the first and second walls may be considered a bridge material and the spacer layer 58 may also be considered to be bridge material because these features at least partially define the sealed insulating space 3, 46. Regarding the thermal conductivity of various parts, Reid discloses the desirability of having a low thermal conductivity material between the first and second walls to provide protection against thermal shorting between the walls; see col. 5, lines 50-61. Therefore, it would have been obvious to one of ordinary skill in the art to select a brazing material or spacer layer 58 in Reid that has a thermal conductivity as low as possible, i.e. lower than the conductivity of the first and second walls, in order to provide the best insulation.  
As to claim 2, Reid discloses a vent 18.
As to claims 3 and 4, it would have been obvious to one of ordinary skill in the art to adjust the thermal conductivity of the brazing or spacing material in Reid to any specific amount, such as an amount that falls within the instantly claimed ranges, in order to minimize thermal shorting as noted above in the discussion regarding claim 1.
As to claim 63, the brazing in Reid that seals the ends of the tubes together will inherently have a ring-form since the joint that it seals, i.e. the ends of the tubes, is of an annular shape. 
As to claim 64, since the first and second walls in Reid may be ceramic materials, it would have been obvious to one of ordinary skill in the art to use a ceramic brazing material to seal the first and second walls together.  
As to claim 66, the brazing in Reid is placed between the ends of the two tubes and then melted; see col. 3, lines 5-14. The brazing material will fill up area of the vent 18 that has a V-shaped cross-sectional area; see Fig. 1. This process of sealing will inherently result in the brazing material having an angled joint in view of the outer tube being joined at an angle to the inner tube as shown in Fig. 1. This profile will inherently have a sloped region that contacts the outer wall shown in Fig. 1 of Reid.  
As to claims 68 and 69, Reid discloses brazing at col. 3, lines 1-15. 

Claims 1-4, 63, 64, 65, 67 and 69 are rejected under 35 U.S.C. 103 as being unpatentable over Wright 3,440,830 in view of Reid 7,374,063 or Glover 5,007,217. As to claim 1, Wright discloses a vacuum-insulated article comprising a first wall 1 having a first thermal conductivity, a second wall 4 having a second thermal conductivity wherein a first sealed insulating space is formed between the first wall and the second wall, the insulating space defining therein a region of reduced pressure; see the Abstract and Fig. 1. Wright also discloses what may be considered to be bridge materials 2, 3. However, Wright does not disclose the claimed relationship between the thermal conductivity of various parts. The secondary references each disclose a logical reason to have the thermal conductivity of any material between the outer walls of a vacuum insulation structure lower than that of the thermal conductivity of the wall materials; see col. 5, lines 50-61 of Reid and col. 5, lines 27-30 of Glover. Therefore, it would have been obvious to one of ordinary skill in the art to select a plug in Wright that has a thermal conductivity as low as possible, i.e. lower than the conductivity of the first and second walls.  
As to claim 2, the openings into which the plugs of Wright are inserted may be considered vents.
As to claims 3 and 4, it would have been obvious to one of ordinary skill in the art to adjust the thermal conductivity of the plug in Wright to any specific amount, such as an amount that falls within the instantly claimed ranges, in order to minimize thermal shorting as noted above in the discussion regarding claim 1.
As to claim 63, the plugs in Wright will inherently be “ring” shaped since the opening which they seal is an annular shape.
 As to claim 64, it would have been obvious to one of ordinary skill in the art to use a ceramic plug to seal the first and second walls together in Wright since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. 
As to claim 65, the plugs 2, 3 in Wright have a V-shaped cross-section as shown in Fig. 1.
As to claim 67, the plugs 2, 3 in Wright have an inner portion that extends past the outer wall ends 1. 
As to claim 69, the plugs 2, 3 are joined to the inner and outers walls in Wright; see for example col. 2, lines 32-35.

Claims 1-4, 63, 64 and 66-69 are rejected under 35 U.S.C. 103 as being unpatentable over Reid 2014/0090737 in view of each of Reid 7,374,063 or Glover 5,007,217. As to claim 1, Reid ‘737 discloses a vacuum-insulated article comprising a first wall 20 having a first thermal conductivity, a second wall 30 having a second thermal conductivity wherein a first sealed insulating space is formed between the first wall and the second wall, the insulating space defining therein a region of reduced pressure; see [0017] and Figs. 4A and 5B. Reid ‘737 also discloses what may be considered to be bridge materials 24, 90, 94. However, Wright does not disclose the claimed relationship between the thermal conductivity of various parts. The secondary references each disclose a logical reason to have the thermal conductivity of any material between the outer walls of a vacuum insulation structure lower than that of the thermal conductivity of the wall materials; see col. 5, lines 50-61 of Reid ‘063 and col. 5, lines 27-30 of Glover. Therefore, it would have been obvious to one of ordinary skill in the art to select a braze in Wright that has a thermal conductivity as low as possible, i.e. lower than the conductivity of the first and second walls, to provide the best insulation properties. 
 As to claim 2, the openings into which the plugs of Reid ‘737 are inserted may be considered vents.
As to claims 3 and 4, it would have been obvious to one of ordinary skill in the art to adjust the thermal conductivity of the braze in Reid ‘737 to any specific amount, such as an amount that falls within the instantly claimed ranges, in order to minimize thermal shorting as noted above in the discussion regarding claim 1.
As to claim 63, the braze in Reid ‘737 will inherently be “ring” shaped since the opening which it seals is an annular shape.
 As to claim 64, it would have been obvious to one of ordinary skill in the art to use a ceramic braze to seal the first and second walls together in Reid ‘737 since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
As to claim 66, the braze shown in Figs. 4A and 5A of Reid ‘737 includes a sloped region that forms an angled joint with the second wall 30. 
As to claim 67, the braze in Reid ‘737 extends past the end of the outer wall 30 as shown in the figures.
As to claims 68 and 69, Figs. 4A and 5A of Reid ‘737 show this feature. 
As to claims 70 and 71, Figs 5A and 5B of Reid ‘737 show these features where the braze 90 may be considered the bridge material and 94 the sealer material.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER S THOMAS whose telephone number is (571)272-1502. The examiner can normally be reached Mon-Thur 5:30 am-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER S THOMAS/
Primary Examiner
Art Unit 1783